J-S46005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BRIAN DANIELS,

                            Appellant                No. 1286 EDA 2015


      Appeal from the Judgment of Sentence Entered December 11, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012667-2011


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 09, 2016

        Appellant, Brian Daniels, appeals from the judgment of sentence of 4

to 8 years’ incarceration, followed by 5 years’ probation, imposed after he

was convicted of aggravated assault, simple assault, recklessly endangering

another person (REAP), possessing an instrument of crime (PIC), and

several firearm offenses. After careful review, we affirm.

        The trial court summarized the evidence presented at Appellant’s non-

jury trial, as follows:

        On July 10, 2011, an argument occurred between neighbors
        Latisha Dudley and Thea Knight on the 4500 block of Hurley
        Street. Latisha Dudley and her daughter confronted Thea Knight
        about a parking ticket Dudley received, blaming Knight for the
        ticket and insisting she pay it. Knight then went back inside her
        house and called her boyfriend, Troy Taylor (a.k.a. Lionel
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S46005-16


     Tyson). Taylor returned home and also argued with Dudley.
     Dudley threatened to break the windows and slash the tires of
     Taylor and Knight's van.     Taylor threatened to retaliate by
     pouring sugar in her gas tank.

           The following day, Taylor and Knight returned from a
     doctor's appointment to find their van had been vandalized. A
     tire had been slashed, the front passenger window was broken,
     and the radio console was missing. Knight brought her children
     inside, and Taylor walked to the end of the block to confront
     Appellant, Dudley's boyfriend.         In the course of the
     confrontation, Appellant attempted to hit Taylor in the face, but
     missed. Taylor then swung at and hit Appellant. The fight was
     quickly broken up by other men in the neighborhood, and Taylor
     returned to his van to further inspect the damages. Knight
     watched the altercation from her house and saw Appellant
     walking back to his house with blood around his eye. When
     Appellant exited his house again he was holding a black 9-
     millimeter [(9-mm)] gun. Taylor testified that as Appellant was
     walking down the front steps, he was loading bullets into the
     gun. Appellant lifted his gun, took a step or two towards Taylor,
     and then fired at Taylor. Taylor ducked behind the van and
     moved around it to avoid being shot. Appellant followed him
     around the van and fired his gun two more times at Taylor.
     Taylor was not struck by any bullets. After firing three shots,
     Appellant returned to his house. Knight witnessed this from her
     home across the street and called the police.

           Officer William Stephan and his partner responded to the
     report of a shooting on the 4500 Block of Hurley Street at 6:45
     p.m. Taylor was still on the street and met the officers to speak
     with them. Officer Stephan testified that when they initially
     spoke to Taylor, he was “very frazzled and excited.” Taylor
     described the incident and the individual who had shot at him.
     Officer Stephan found two fired shell casings on top of Taylor's
     van, and observed damage to the vehicle. Upon learning that
     Appellant had returned to his house following the shooting,
     Officer Stephan and his partner secured the house. Officer
     Stephan called his supervisor and suggested the premises be
     held for a barricade.

          SWAT officers arrived on the scene and began establishing
     a barricade around Appellant's house at about 7:00 p.m. At
     approximately 7:35 p.m., they entered the building. However,


                                   -2-
J-S46005-16


     nobody was found inside the home at that time.        No weapons
     were found inside the home by SWAT.

            Detective Michael Alers was assigned to investigate the
     shooting and also arrived at the scene at about 7:00 that
     evening. He took photographs of the scene and recovered the
     fired 9-[mm] casings. In the course of his investigation into the
     shooting, Detective Alers also applied for two search warrants:
     one for a 2000 Ford SUV registered to Latisha Dudley, and
     another for a Lexus registered to Appellant. From the vehicle
     registered to Latisha Dudley, Detective Alers recovered the
     vehicle's insurance information, which listed both Ms. Dudley's
     and Appellant's names, the vehicle registration, several traffic
     citations, and a box of ammunition. The box of ammunition
     contained eleven live rounds and ten capped rounds (also
     described as blanks). The box was labeled “38 special” but
     contained “assorted ammo" according to Detective Alers.

           At trial, Appellant presented an alibi witness, Thomas
     Daniel, who worked with Appellant at the time of the shooting.
     Mr. Daniel also testified that he has been dating Appellant’s
     mother for “fifteen or so years.” Thomas Daniel works in air
     conditioning and refrigeration, and at the time of the shooting he
     had been working with Appellant and helping him secure a job in
     the same field. At trial, Mr. Daniel testified that on the day the
     shooting occurred, Appellant was in the Bronx, New York,
     accompanying him on several jobs. He referred to two job
     tickets, which listed work being done on July 11, 2011, from
     3:00 to 5:35 in the afternoon. Mr. Daniel testified that Appellant
     was with him during this time period in the Bronx. Mr. Daniel
     also testified that he did not see Appellant after 6:45 that
     evening until he woke up the next morning. Latisha Dudley,
     Appellant's girlfriend, also testified that she had dropped him off
     at the train station the day before the shooting to go to New
     York.

            Mr. Daniel was interviewed by Detective Alers on
     September 16, 2013.       At that time he stated he had no
     documentation to reflect that Appellant had made repairs or
     been present in New York that day. He stated that since he
     worked with several people who were “off the books,” he did not
     keep attendance records. Latisha Dudley also gave a statement
     to Detective Alers on September 16, 2013. She had not spoken
     to the detective about taking Appellant to the train station prior
     to this statement.

                                    -3-
J-S46005-16



Trial Court Opinion (TCO), 9/15/15, at 3-6 (citations to the record omitted).

      Based on this evidence, the trial court convicted Appellant of

aggravated assault, 18 Pa.C.S. § 2702(a); simple assault, 18 Pa.C.S. §

2701(a); REAP, 18 Pa.C.S. § 2705; PIC, 18 Pa.C.S. § 907(a); carrying a

firearm without a license, 18 Pa.C.S. § 6106(a)(1); carrying a firearm in

public in Philadelphia, 18 Pa.C.S. § 6108; and possession of a firearm by a

person prohibited, 18 Pa.C.S. § 6105(a)(1).         On December 11, 2014,

Appellant   was   sentenced   to   an   aggregate   term   of   4   to    8   years’

imprisonment, followed by 5 years’ probation.        He filed a timely post-

sentence motion, which was denied by operation of law on April 21, 2015.

Appellant then filed a timely notice of appeal, and also timely complied with

the trial court’s order to file a Pa.R.A.P. 1925(b) statement.           Herein, he

presents four issues for our review:

      I. Whether the trial court abused its discretion and committed
      reversible error when the court questioned defense witnesses in
      an unduly protracted manner.

      II. Whether the trial court erred in denying the motion to
      suppress where the police executed a search warrant that lacked
      probable cause.

      III. Whether the evidence was insufficient as a matter of law
      such that no reasonable fact finder could have found Appellant
      guilty of all the charges.

      IV. Whether the findings of guilt are against the weight of the
      evidence.

Appellant’s Brief at 9.




                                        -4-
J-S46005-16



      Appellant first contends that the trial court erred when it “conducted

an unduly protracted cross-examination, akin to an interrogation,” of

defense witnesses Thomas Daniel and Latisha Dudley.         Appellant’s Brief at

14. Before delving into the merits of Appellant’s argument, we must address

the trial court’s conclusion that Appellant waived this claim by failing to raise

the issue at trial.   See Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”).        In

reaching this conclusion, the trial court initially acknowledged that,

      [i]n Commonwealth v. Hammer, [494 A.2d 1054 (Pa. 1985),]
      the Supreme Court concluded that justice would not be served
      by strictly enforcing the waiver doctrine where the record
      revealed that objection by counsel would be meaningless and, in
      fact, would intensify judicial animosity. … [Id. at] 1060…. In
      Hammer, the Supreme Court overlooked defense counsel’s
      failure to object to the trial judge’s questioning of witnesses and
      addressed the substantive issue of whether such questioning
      constituted reversible error. Id.

TCO at 15. However, the trial court then explained why Hammer did not

compel it to disregard Appellant’s failure to object to its allegedly improper

questioning of defense witnesses, stating:

      Subsequently, however, in Commonwealth v. Grant, [813
A.2d 726 (Pa. 2002),] our Supreme Court abrogated Hammer,
      indicating that, generally, the appellate courts will not overlook
      defense counsel’s failure to object and, with regard thereto, an
      appellant may present claims of ineffective assistance of counsel
      in a PCRA.      … [Grant, 813 A.2d at] 738….          Under these
      circumstances, this court is constrained to find Appellant’s …
      claim waived.

Id.




                                      -5-
J-S46005-16



       On appeal, Appellant concedes that he did not object to the

questioning by the court that he now challenges herein.                    He also

acknowledges that Grant overruled Hammer, but nevertheless argues that

this Court should disregard his failure to object because the Grant Court

stated that waiver will ‘generally’ not be overlooked. Appellant explains:

       [I]f the Supreme Court meant to say that appellate courts will
       ALWAYS overlook defense counsel’s failure to object[,] then [the
       Court] would have said always instead of using the term
       [‘]generally.[’] The Court’s use of this terminology allows the
       appellate court to review instances on a case by case basis and
       not to find a blanket waiver in instances where defense counsel
       did not object to the trial court’s questioning.

             Appellant asks this Honorable Court to find that the waiver
       doctrine does not apply under these circumstances.

Appellant’s Brief at 13-14 (capitalization emphasis in original).

       Even if we accept that Grant supports a ‘case-by-case’ analysis of

waiver,    Appellant     does    not    provide   any   explanation   of   why   the

circumstances of this case justify our overlooking his failure to object to the

court’s questioning.      Instead, Appellant suggests that we should disregard

his failure to object simply because the error he alleges was the court’s

questioning of certain witnesses. In our view, Appellant is asking us to apply

the Hammer exception, which we cannot do in light of Grant.1 Thus, we
____________________________________________


1
  Moreover, we note that even if Hammer had not been abrogated by
Grant, Appellant does not explain how the record demonstrates that his
objection would have been meaningless and/or intensify judicial animosity,
so as to warrant application of the Hammer exception. See Hammer, 494
A.2d at 1060 (“On this record, whereas it appears that objection would be
(Footnote Continued Next Page)


                                           -6-
J-S46005-16



agree with the trial court that Appellant’s failure to object to the court’s

questioning of defense witnesses constitutes waiver of his challenge to that

questioning herein. See Pa.R.A.P. 302(a).

      Next, Appellant argues that the trial court erred by denying his pretrial

motion to suppress evidence - namely, the box of .38 caliber ammunition -

discovered inside Latisha Dudley’s vehicle. Appellant argues that the search

of Dudley’s vehicle was illegal because the affidavit underlying the search

warrant for her car did not provide probable cause. We begin by noting:

      Our standard of review for an appeal denying a motion to
      suppress is well settled.

          In reviewing the decision of a suppression court, we must
          ascertain whether the record supports the factual findings
          of the suppression court and then determine the
          reasonableness of the inferences and legal conclusions
          drawn therefrom. We will consider only the evidence of the
          Commonwealth and that defense evidence which remains
          uncontradicted when read in the context of the entire
          record.

      Commonwealth v. Johnson, 734 A.2d 864, 869 (Pa. Super.
      1999).

         “In determining whether the warrant is supported by probable
      cause, the magistrate may not consider any evidence outside the
      four-corners of the affidavit.” Commonwealth v. Sharp, 453
Pa. Super. 349, 683 A.2d 1219, 1223 (1996) (citations omitted).

          The legal principles applicable to a review of the sufficiency
          of probable cause affidavits are well settled. Before an
          issuing authority may issue a constitutionally valid search
                       _______________________
(Footnote Continued)

meaningless to satisfy the reasons for raising objection and, as further
reflection by this record, indeed intensified judicial animosity, justice is not
served by the strict application of the waiver doctrine.”).



                                            -7-
J-S46005-16


         warrant, he or she must be furnished with information
         sufficient to persuade a reasonable person that probable
         cause exists to conduct a search. The standard for
         evaluating a search warrant is a ‘totality of the
         circumstances’ test as set forth in Illinois v. Gates, 462
U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983), and
         adopted in Commonwealth v. Gray, 509 Pa. 476, 503
A.2d 921 (1985). A magistrate is to make a ‘practical,
         common sense decision whether, given all the
         circumstances set forth in the affidavit before him,
         including the ‘veracity’ and ‘basis of knowledge’ of persons
         supplying hearsay information, there is a fair probability
         that contraband or evidence of a crime will be found in a
         particular place.’ The information offered to establish
         probable cause must be viewed in a common sense, non-
         technical manner. Probable cause is based on a finding of
         the probability, not a prima facie showing of criminal
         activity, and deference is to be accorded a magistrate’s
         finding of probable cause.

      Commonwealth v. Dean, 693 A.2d 1360, 1365 (Pa. Super.
      1997) (citations, quotations, and emphasis omitted).

Commonwealth v. Ryerson, 817 A.2d 510, 513–14 (Pa. Super. 2003).

      Here, the affidavit of probable cause for the search of Dudley’s vehicle

is not contained in the certified record, Appellant’s brief, or the reproduced

record he filed with this Court. “It is the obligation of the appellant to make

sure that the record forwarded to an appellate court contains those

documents necessary to allow a complete and judicious assessment of the

issues raised on appeal.”   Hrinkevich v. Hrinkevich, 676 A.2d 237, 240

(Pa. Super. 1996) (citation omitted). Based on Appellant’s failure to provide

this Court with the affidavit of probable cause that underlies his challenge to

the search warrant for Dudley’s vehicle, we could deem his second issue

waived. See id.



                                     -8-
J-S46005-16



      Fortunately for Appellant, the Commonwealth attached to its brief a

copy of the affidavit of probable cause; thus, because we are able to assess

that document, we will not consider Appellant’s issue waived. However, for

the reasons stated infra, our review of the affidavit reveals no error in the

magistrate’s finding of probable cause to search Dudley’s vehicle.

      In the affidavit, Detective Alers (the affiant) stated the details about

the fight that preceded the shooting, including that it started over a parking

ticket, and that Dudley was present at the scene and involved in the dispute.

See Commonwealth’s Brief (Exhibit 2, Affidavit of Probable Cause, at 2). The

detective also explained the circumstances of the shooting, and stated that

afterwards, Appellant reentered his home armed with the gun.                 Id.

Detective Alers stated that when the SWAT team entered Appellant’s and

Dudley’s home, neither of them were found inside, and no weapon was

recovered.    Id.   As the scene was being processed by police, two fired

cartridge casings were found, supporting Troy Taylor’s report that he had

been shot at.   Id.    Police also confirmed that a parking citation had been

issued to Dudley’s vehicle, further confirming Taylor’s and Knight’s story

about how the altercation began. Id.

      Additionally, Detective Alers explained in the affidavit that, while police

were still present at the scene, Appellant arrived driving a black Lexus. Id.

Appellant’s car was immediately seized so police could obtain a warrant to

search that vehicle.    Additionally, Dudley arrived at the scene driving her




                                      -9-
J-S46005-16



vehicle, which was also seized. In the affidavit, Detective Alers stated that

Dudley “refused to cooperate with the investigation.” Id.

       Based on the totality of these facts, the magistrate reasonably

concluded that there was a “fair probability that contraband or evidence of a

crime” would be found in Dudley’s vehicle, namely, the firearm used by

Appellant to shoot at Taylor.          Ryerson, 817 A.2d at 514.       Dudley was

present at the scene during the initial dispute, and Appellant fled into their

home armed with the gun afterwards. Because the SWAT team did not find

Appellant, Dudley, or any firearm in their home, it was reasonable to suspect

that Dudley or Appellant could have secreted the weapon in one of their

vehicles. Further, Dudley’s uncooperative attitude when she arrived at the

scene bolstered the probability that she was hiding something in her car.

Therefore, we conclude that the affidavit of probable cause was sufficient to

justify the search warrant for Dudley’s vehicle, and the trial court did not err

in   denying    Appellant’s     motion    to   suppress   the   evidence   recovered

therefrom.2


____________________________________________


2
  Because we conclude that the information set forth in the affidavit provided
probable cause for the search warrant, we need not address Appellant’s
contention that “the trial court incorrectly and improperly relied upon
information sources outside of the warrant, thus erroneously denying [t]he
motion to suppress.” Appellant’s Brief at 19. Even if the court did commit
an error in this regard, we may affirm the trial court “on any valid basis, as
long as the court came to the correct result….” Wilson v. Transport Ins.
Co., 889 A.2d 563, 577 n.4 (Pa. Super. 2005) (citations omitted).



                                          - 10 -
J-S46005-16



      In Appellant’s next issue, he argues that the evidence was insufficient

to support his convictions.

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Here, Appellant has set forth in his brief the definitions of the various

crimes for which he was convicted, but he does not explicitly identify which

element(s) of those crimes the Commonwealth failed to prove. Instead, he

simply stresses that the only witnesses who testified that he committed the

shooting, i.e. Troy Taylor and Thea Knight, were incredible and had ample

motive to fabricate their testimony.   Appellant also emphasizes that there

was no physical evidence, such as fingerprints or DNA, linking him to the

spent shell casings found at the scene, and no firearm was ever recovered.

      Initially, Appellant’s assertions pertaining to Taylor’s and Knight’s

credibility “go to the weight, and not the sufficiency, of the evidence.”

Commonwealth v. Gaskins, 629 A.2d 224, 227 (Pa. Super. 1997).

Therefore, we will not assess these arguments in Appellant’s sufficiency-of-

the-evidence issue.   Moreover, evidence of guilt is not insufficient merely



                                    - 11 -
J-S46005-16



because there is a lack of physical evidence; rather, “[i]t is well established

in Pennsylvania that circumstantial evidence alone may be sufficient to

determine   commission     of   a   crime   and   convict    the    accused   of   it.”

Commonwealth v. Cox, 333 A.2d 917, 918 (Pa. 1975) (citation omitted).

Consequently, Appellant’s arguments are inapplicable and/or unavailing.

      Moreover, our review of the record supports the trial court’s

assessment of Appellant’s sufficiency claim. The court states:

      Here, eyewitness testimony established that Appellant used a
      firearm to shoot at the complainant, Troy Taylor, three times
      following a confrontation. Appellant was seen exiting his home
      holding a black [9-mm] handgun and loading bullets into it prior
      to firing. Two spent shell casings were found by police on the
      complainant’s vehicle. The vehicle also had damage consistent
      with having been hit with bullets.

            Although the firearm itself was not recovered, the
      circumstantial evidence, as well as the testimony from
      witnesses, was sufficient to show that Appellant had possessed
      and used a firearm on a public street at the time of the shooting.
      … There was a stipulation at trial that Appellant was ineligible to
      possess a firearm under 18 Pa.C.S.A. § 6105. This evidence,
      taken together, makes it reasonable for the fact-finder to
      conclude that Appellant was guilty of the firearms violations as
      charged.

TCO at 14. The court’s analysis is supported by the record, and Appellant’s

unconvincing    and/or   irrelevant   arguments      to     the    contrary   do   not

demonstrate that the evidence was insufficient to support his convictions.

Accordingly, Appellant’s third issue is meritless.




                                      - 12 -
J-S46005-16



       Next, Appellant asserts that the court’s verdict is contrary to the

weight of the evidence.3

       A claim alleging the verdict was against the weight of the
       evidence is addressed to the discretion of the trial court.
       Accordingly, an appellate court reviews the exercise of the trial
       court's discretion; it does not answer for itself whether the
       verdict was against the weight of the evidence. It is well settled
       that the jury is free to believe all, part, or none of the evidence
       and to determine the credibility of the witnesses, and a new trial
       based on a weight of the evidence claim is only warranted where
       the jury's verdict is so contrary to the evidence that it shocks
       one's sense of justice. In determining whether this standard has
       been met, appellate review is limited to whether the trial judge's
       discretion was properly exercised, and relief will only be granted
       where the facts and inferences of record disclose a palpable
       abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-1136 (Pa. 2011) (citations

and internal quotation marks omitted).

       Preliminarily, in Appellant’s Rule 1925(b) statement, he presented four

claims challenging the weight of the evidence.        In two of those issues,

Appellant asserted that the court failed to give proper weight to his alibi

evidence. See Pa.R.A.P. 1925(b) Statement, 7/14/15, at ¶¶ 3 & 4. In his

second two weight claims, Appellant stated that he was challenging:

____________________________________________


3
  The Commonwealth claims that Appellant waived his weight-of-the-
evidence challenge by failing to raise it in a post-sentence motion. Our
review of that document reveals that Appellant stated, “The evidence
presented by the Commonwealth lacked sufficient credibility to be worthy of
belief.” Post-Sentence Motion, 12/22/14, at 2 (unnumbered). As attacks on
the credibility of the evidence are properly characterized as weight claims,
Gaskins, 629 A.2d at 227, we will deem this statement as constituting a
challenge to the weight of the evidence.



                                          - 13 -
J-S46005-16


       5. Whether the verdict was against the weight of the evidence
       because the court did not give the proper weight to the
       discrepancy that live bullets were never recovered from the front
       of 4533 Hurley Street despite testimony as to their existence, no
       testimony as to their recovery from the petitioner, any other
       civilian, or police officers despite the area being secured within
       minutes of the incident. The Commonwealth failed to sustain its
       burden to prove [Appellant’s] guilt beyond a reasonable doubt.

       6. Whether the verdict was against the weight of the evidence
       because the court did not give the proper weight to the
       discrepancy of [Troy Taylor’s] written statement and sworn
       preliminary hearing testimony and his testimony at trial,
       including but not limited to his testimony of the events preceding
       the shooting. The Commonwealth failed to sustain its burden to
       prove [Appellant’s] guilt beyond a reasonable doubt.

Id. at ¶¶ 5 & 6.

       On appeal, Appellant presents numerous other arguments in support

of his weight claim that we deem waived for our review.         See Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).4 In

regard to the claims Appellant did preserve in his concise statement, we

____________________________________________


4
   For instance, Appellant devotes a large majority of his argument to
pointing out inconsistencies in the testimony of Thea Knight and Troy Taylor.
See Appellant’s Brief at 25-27. Even if Appellant preserved these claims,
many of the discrepancies he cites between Knight’s and Taylor’s testimony
regard corollary issues that clearly did not outweigh, in the trial court’s
mind, the witnesses’ consistent claims that Appellant was the person who
shot at Taylor. See id. (Appellant’s citing, inter alia, Knight’s and Taylor’s
differing testimony about whether Appellant was loading the gun when he
emerged from his house, or just holding it; whether Appellant fled back
inside his home through the back of the house, or through the front door;
and whether there was a television in Dudley’s car that was destroyed or
stolen).




                                          - 14 -
J-S46005-16



ascertain no abuse of discretion in the court’s rejecting them. In doing so,

the court explained:

               In the instant case, multiple witnesses established that
       there had been an ongoing feud between Appellant's girlfriend
       and [Taylor’s] girlfriend regarding parking in their neighborhood.
       Threats exchanged by the parties eventually led to Appellant and
       [Taylor] getting into a brief physical altercation, which then led
       directly to the shooting. Both [Taylor] and his girlfriend testified
       that Appellant shot at [Taylor] following this confrontation.
       Officer testimony corroborated that the scene was consistent
       with a shooting, and two fired shell casings were found on the
       scene. Upon executing a search warrant, police found a box of
       bullets in a vehicle that was driven by Appellant and his
       girlfriend, Ms. Dudley.[5] In his defense, Appellant offered alibi
       witnesses who testified that he was not in Philadelphia at all on
       July 11, and could not be responsible for the shooting.

             The finder of fact is always free to determine which
       testimony to believe and how much weight to give testimony.
       See Commonwealth v. Moore, 648 A.2d 331, 333 (Pa. Super.
       1994). While Appellant did offer an alibi witness at trial, this
       witness did not make a statement to police until two years after
       the original incident, and had no documentation to corroborate
       that Appellant was working with him that day. Similarly,
       Appellant's girlfriend, Latisha Dudley, did not tell police that
       Appellant was out of town on the date of the shooting until two
       years after the incident. Ms. Dudley was also found to have been
       convicted of several crimen falsi [offenses], which made her a
____________________________________________


5
  We note that Appellant did not preserve, in his Rule 1925(b) statement,
any issue concerning the weight the court afforded to the ammunition
evidence, which did not match the caliber of the gun fired in the shooting.
In his brief to this Court, Appellant only mentions the non-matching calibers,
but offers no argument pertaining to why the court should not have afforded
any weight to the ammunition evidence. In any event, we would conclude
that the testimony that Appellant was observed shooting a 9-mm gun, which
was corroborated by the 9-mm shell casings found at the scene, would be
sufficient circumstantial evidence - that bore sufficient weight - to support
Appellant’s convictions.



                                          - 15 -
J-S46005-16


      less credible witness compared to someone without such prior
      convictions.

            Although no “live bullets” were recovered from the scene,
      several fired casings were found around [Taylor’s] vehicle, which
      was consistent with [Taylor’s] testimony. Officers on the scene
      also observed damage to the vehicle consistent with shots
      having been fired. This testimony was consistent with the
      testimony of [Taylor] and his girlfriend, who described Appellant
      chasing [Taylor] around the van and firing at him three times.

             Here, the finder of fact chose to credit the testimony of
      [Taylor], his girlfriend, and police officers, and gave this
      testimony more weight than the defense witnesses. Considering
      the delay of the defense witnesses in coming forward with this
      alibi, the lack of corroboration by other evidence, and the
      credibility of Ms. Dudley, it is not shocking to one's sense of
      justice for the fact-finder to have weighed the evidence in such a
      manner. For the foregoing reasons, the Appellant's claims that
      the verdict was against the weight of the evidence must also fail.

TCO at 11-12.

      As stated supra, the majority of Appellant’s arguments on appeal

address issues that were not preserved in his Rule 1925(b) statement. In

regard to his preserved claims, Appellant only briefly mentions that Taylor

gave inconsistent statements and testimony regarding how many shots were

fired (changing from two to three), and he also points out that Taylor

claimed to see Appellant dropping bullets on the ground as he loaded the

gun, yet no live rounds were found at the scene.        The trial court viewed

these discrepancies as minor, and it did not find that they outweighed the

totality of evidence demonstrating Appellant’s guilt.      The trial court also

offered a reasonable explanation for not believing Appellant’s alibi witnesses,

i.e., the delay in their alibi claims, their inability to offer any corroborating

evidence to support the alibi, and Ms. Dudley’s unreliability. Appellant has

                                     - 16 -
J-S46005-16



not convinced us that the court abused its discretion in reaching these

determinations. Thus, his final issue is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                                    - 17 -